   Case 3:20-cv-00943-DJN Document 1 Filed 12/10/20 Page 1 of 7 PageID# 10




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Richmond Division
________________________________________________
                                                   )
EUGENE SCALIA,                                     )
SECRETARY OF LABOR,                                )
UNITED STATES DEPARTMENT OF LABOR,                 )
                                                   )
                        Plaintiff,                 )
                                                   )
            v.                                     ) Civil Action No. 3:20-cv-00943-DJN
                                                   )
MENTAL HEALTH EXPERIENCE SUPPORTIVE                )
SERVICES, and DAVID BOWMAN, individually and as )
owner of MENTAL HEALTH EXPERIENCE                  )
SUPPORTIVE SERVICES                                )
                                                   )
                        Defendants.                )
                                                   )

                                         COMPLAINT

       Plaintiff Eugene Scalia, Secretary of Labor, United States Department of Labor

(“Plaintiff”) brings this action to enjoin Mental Health Experience Supportive Services and

David Bowman, individually and as owner of the aforementioned company, (collectively

referred to as “Defendants”) from violating the provisions of Sections 7, 11(c), 15(a)(2), and

15(a)(5) of the Fair Labor Standards Act of 1938, as amended, 29 U.S.C. § 201, et seq. (“the

Act”), and for a judgment against Defendants in the total amount of back wage compensation

found by the Court to be due to any of the employees of Defendants pursuant to the Act and an

equal amount due to the employees of Defendants in liquidated damages.

       1.      Jurisdiction of this action is conferred upon the Court by Sections 16(c) and 17 of

the Act, 29 U.S.C. §§ 216(c) and 217, and by 28 U.S.C. §§ 1331 and 1345.

       2.      Defendant Mental Health Experience Supportive Services (“MHESS”), is, and at

all times hereinafter referenced was, a company duly organized under the laws of Virginia, with
   Case 3:20-cv-00943-DJN Document 1 Filed 12/10/20 Page 2 of 7 PageID# 11




its principal office at 2025 East Main Street, Suite 120, Richmond, Virginia, which is within the

jurisdiction and venue of this Court. Defendant MHESS is engaged in providing supportive

services such as skill building, counseling, and training to clients with behavior or mental

development disabilities.

       3.      Defendant David Bowman is, and at all times hereinafter referenced was, the

owner of MHESS. Defendant David Bowman does, and at all times hereinafter mentioned did,

business in Richmond, VA, and has overseen the daily operations of the businesses located at

2025 East Main Street, Suite 120, Richmond, Virginia. Defendant David Bowman maintains

100% ownership interest in MHESS. Defendant David Bowman is, and at all times hereinafter

mentioned was, actively involved in the day to day operations of the business, including hiring

and firing employees, and making decisions involving the operation of the company. Defendant

David Bowman acted directly or indirectly in the interest of MHESS in relation to their

employees at all times relevant herein, and meets the definition of an employer under Section

3(d) of the Act.

       4.      At all times hereinafter mentioned, Defendants have been an enterprise within the

meaning of Section 3(r) of the Act, in that Defendants have been, through unified operation or

common control, engaged in the performance of related activities for a common business

purpose. These activities constituted (and/or were related to) providing supportive services to

clients with behavior or mental development disabilities in the furtherance of the business

purposes of Defendants’ unified business entity.

       5.      At all times relevant herein, Defendants have employed, and are employing,

employees in and about their place of business in the activities of an enterprise engaged in

commerce or in the production of goods for commerce, including employees handling, selling, or




                                                 2
   Case 3:20-cv-00943-DJN Document 1 Filed 12/10/20 Page 3 of 7 PageID# 12




otherwise working on goods or materials that have been moved in or produced for commerce,

such as computers and other office equipment that moved in or been produced for interstate

commerce. Employees also regularly handled mail that was sent across state lines. Further, at all

times relevant herein, Defendants have had annual gross volume sales made or business done of

not less than $500,000. Therefore, Defendants’ employees are employed in an enterprise

engaged in commerce or in the production of goods for commerce within the meaning Section

3(s)(1)(A) of the Act.

       6.      During the period from at least April 1, 2016 through at least November 30, 2019

(“relevant period”), Defendants have employed individuals as counselors, directors, and/or

administrative assistants. The employees listed in the attached Schedule A were and/or are

primarily employed by Defendants (collectively referred to hereinafter as “Employees”) at some

point during the relevant period.

       7.      Defendants willfully violated the provisions of Sections 7 and 15(a)(2) of the Act

by employing their employees in an enterprise engaged in commerce or in the production of

goods for commerce for workweeks longer than those prescribed in Section 7 of the Act without

compensating said employees for hours worked over 40 in a workweek at rates not less than one

and one-half times their regular rates. Therefore, Defendants are liable for the payment of unpaid

overtime compensation and an equal amount of liquidated damages under Section 16(c) of the

Act.

       8.      For example, during the relevant period, Defendants failed to compensate their

employees who worked over 40 hours in a workweek one and one-half times their regular rate.

Defendants paid straight time for all hours worked over 40 in a workweek.




                                                3
   Case 3:20-cv-00943-DJN Document 1 Filed 12/10/20 Page 4 of 7 PageID# 13




       9.      By their actions and omissions described in the preceding paragraphs, Defendants

willfully violated Sections 7 and 15(a)(2) of the Act, in that they demonstrated a conscious

decision not to comply with the Act and/or a reckless disregard for whether their conduct was

prohibited by the Act. Defendants were aware of or recklessly disregarded their obligations to

pay overtime, but intentionally failed to do so. Even after being specifically apprised of their

violations of the Act, Defendants continued to violate the Act by refusing to consistently pay

overtime to their employees. Additionally, Defendants solicited false WH-58 forms from

employees listed on the Schedule A attached to the Complaint representing that Defendants paid

these employees the back wages computed during the relevant period. However Defendants

never paid the back wages listed on the WH-58 to any employee.

       10.     Defendants violated the provisions of Sections 11(c) and 15(a)(5) of the Act in

that Defendants failed to make, keep, and preserve adequate and accurate records of their

employees pursuant to Sections 11(c) and 15(a)(5) of the Act, 29 U.S.C. §§ 211(c) and 215(a)(5),

and the regulations found in Title 29, Chapter VI, Code of Federal Regulations, Part 516. For

example, Defendants failed to record employees’ weekly hours worked on payroll. 29 C.F.R. §

516.2(a).

       11.     As a result of the willful violation alleged above, amounts are owed for hours

worked that were paid at rates less than the rate set forth in Section 7 of the Act for the

employees named in Schedule A attached to this Complaint. Additional amounts may be due to

other employees employed by Defendants during the time period covered by this Complaint (and

continuing up to the time Defendants demonstrate that they came into compliance with the Act)

whose identities are not now known to the Plaintiff.




                                                  4
   Case 3:20-cv-00943-DJN Document 1 Filed 12/10/20 Page 5 of 7 PageID# 14




       WHEREFORE, cause having been shown, the Secretary prays for judgment against

Defendants providing the following relief:

       (a)     For an injunction issued pursuant to Section 17 of the Act permanently enjoining

and restraining Defendants, their officers, agents, servants, employees, and those persons in

active concert or participation with Defendants who receive actual notice of any such judgment,

from violating the provisions of Sections 7, 11(c), 15(a)(2) and 15(a)(5) of the Act; and

       (b)     For judgment pursuant to Section 16(c) of the Act finding Defendants liable for

unpaid overtime compensation due to certain of Defendants’ current and former employees listed

in the attached Schedule A for the period of April 1, 2016 through November 30, 2019, and for

an equal amount due to certain of Defendants’ current and former employees in liquidated

damages. Additional amounts of back wages and liquidated damages may also be owed to

certain current and former employees of Defendants listed in the attached Schedule A for

violations continuing after November 30, 2019, and may be owed to certain current and former

employees presently unknown to the Secretary for the period covered by this Complaint, who

may be identified during this litigation and added to Schedule A; or

       (c)     In the event liquidated damages are not awarded, for an injunction issued pursuant

to Section 17 of the Act restraining Defendants, their officers, agents, employees, and those

persons in active concert or participation with Defendants, from withholding the amount of

unpaid minimum wages and overtime compensation found due Defendants’ employees and

prejudgment interest computed at the underpayment rate established by the Secretary of the

Treasury pursuant to 26 U.S.C. § 6621.

       FURTHER, Plaintiff prays that this Honorable Court award costs in his favor, and an

order granting such other and further relief as may be necessary and appropriate.




                                                 5
 Case 3:20-cv-00943-DJN Document 1 Filed 12/10/20 Page 6 of 7 PageID# 15




                                   Respectfully submitted,

Mailing Address:                   UNITED STATES DEPARTMENT OF LABOR

U.S. Department of Labor           Kate S. O’Scannlain
Office of the Regional Solicitor   Solicitor of Labor
201 12th Street South
Suite 401                          Oscar L. Hampton III
Arlington, VA 22202-5450           Regional Solicitor
(202) 693-9393(voice)
(202) 693-9392 (fax)               Samantha N. Thomas
jones.chervonti.j@dol.gov          Associate Regional Solicitor

                                   Adam F. Welsh
                                   Regional Wage and Hour Counsel

                                   /s/Mohamed Seifeldein
December 10, 2020                  Mohamed Seifeldein




                                      6
Case 3:20-cv-00943-DJN Document 1 Filed 12/10/20 Page 7 of 7 PageID# 16




                              Schedule A

1.   Kenyetta Baldwin
2.   Tarsha Brown
3.   Sherrilyn Hicks
4.   Tersina Jennings
5.   Semeca Lyons
6.   Jessica Manigo
7.   Tiera Miles
8.   Lenora Person
9.   Zita Whitehead




                                   7
